Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 1 of 24 PageID #: 133



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA                    Criminal Case No. 97-33-JJM

                v.

  PATRICK M. VIGNEAU




         GOVERNMENT’S SUPPLEMENTAL RESPONSE TO DEFENDANT’S
          MOTION TO REDUCE SENTENCE UNDER 18 U.S.C. § 3582 FOR
              EXTRAORDINARY AND COMPELLING REASONS

        The Government files this supplemental memorandum in response to Defendant

 Patrick Vigneau’s motion to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i) based

 on concerns about the impact of coronavirus disease 2019 (“COVID-19”) as well as

 complaints that his drug-trafficking convictions are, he claims, unjust in a time where

 marijuana has become more socially acceptable. Although officials at FCI Danbury, his

 Bureau of Prisons (BOP) correctional facility, rejected Defendant’s concerns about the

 fairness of his conviction, he never submitted his concerns about COVID-19 to BOP

 officials at all, and has therefore failed to exhaust that basis for his § 3582(c) claim. In

 any event, neither Defendant’s health nor his cannabic concerns represent the sort of

 “extraordinary and compelling reason” justifying compassionate release under

 § 3582(c)(1)(A)(1), and his motion should therefore be denied.

                                       BACKGROUND

                                     Factual Background

        Defendant was convicted of participating in a continuing criminal enterprise

 and various drug and money laundering conspiracies based on a lengthy and large-

 scale drug distribution scheme, as part of which he and others in the group that he

 led imported marijuana from southwestern states and distributed it in the

                                                1
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 2 of 24 PageID #: 134




 northeast:

       From February 1995 to the end of that year, Vigneau and Richard
       Crandall (“Crandall”) coordinated a drug venture whereby Crandall
       shipped marijuana from Texas to Vigneau in Massachusetts and
       Rhode Island. Vigneau, with the help of others, redistributed the
       drugs to retail dealers in the Northeast. Vigneau and others
       transmitted some of the proceeds of the drug sales through Western
       Union money orders to Crandall in Texas. The transfers served the
       dual purpose of allowing Crandall to share in the drug profits, as well
       as fund the purchase of more drugs. In Texas, the money transfers
       were often received by Timothy Owens (“Owens”), who assisted
       Crandall in acquiring drugs. Owens would cash the checks, and deliver
       the money to Crandall.

       Vigneau and Crandall used a variety of methods to ship the marijuana.
       The drugs were initially shipped through commercial delivery services.
       In March 1995, Vigneau and Crandall purchased two vans so that they
       could transport larger quantities of marijuana themselves. One of the
       vans was registered in Vigneau's name, the other in Crandall's name.
       In addition, they also began using U-Haul trucks to transport the
       marijuana. The marijuana was shrink-wrapped in plastic and hidden
       behind furniture, which was then placed in the U-Haul trucks.

       Authorities became aware of the drug smuggling venture. In
       September 1995, the Drug Enforcement Administration intercepted an
       Airborne Express package with several pounds of marijuana and some
       steroids addressed to a “David Weiber” at 2 Lyon Avenue in East
       Providence, Rhode Island, an address at which Vigneau’s wife Donna
       Vigneau (“Donna”) was living. * * *

       . . . During the lengthy trial, the government presented testimony from
       over twenty witnesses . . . .

       On March 2, 1998, a jury found Patrick Vigneau guilty of: engaging in
       a continuing criminal enterprise (“CCE”), in violation of 21 U.S.C.
       § 848 (Count 1); possessing marijuana with the intent to distribute, in
       violation of 21 U.S.C. § 841 (Counts 3 and 4); attempting to possess
       with intent to distribute, in violation of 21 U.S.C. § 846 (Count 5);
       conspiring to distribute marijuana, in violation of 21 U.S.C. §§ 846 &
       846(a)(1) (Count 6), [and] conspiring to commit money laundering, in
       violation of 18 U.S.C. §§ 1956(h) & 1956(a)(1)(A)(i) (Count 7) . . . .

 United States v. Vigneau, 337 F.3d 62, 65-66 (1st Cir. 2003); see also United States


                                           2
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 3 of 24 PageID #: 135




 v. Vigneau, 2 F. App’x 53 (1st Cir. 2001); United States v. Vigneau, 187 F.3d 70 (1st

 Cir. 1999); United States v. Reccko, 151 F.3d 29 (1st Cir. 1998). Defendant’s

 offenses involved hundreds of pounds of marijuana as well as the laundering of

 about $122,000. See ECF No. 321, at 1-2 (Defendant’s Supplemental

 Memorandum); PSR ¶¶ 14, 26. Defendant, who is now 55 years old, was sentenced

 to 365 months (about 30 years) of imprisonment, and his projected release date is

 June 27, 2023. See ECF No. 315-1, at ¶ 1; ECF No. 321, at 2; Docket in No. 97-cr-

 33-JJM; https://www.bop.gov/inmateloc/ (last visited May 23, 2020).

       Having failed to obtain compassionate release from the BOP based on a claim

 that his conviction is for conduct now deemed socially acceptable and that some of

 his family members have passed away, see ECF No. 318-1, Defendant now moves

 for relief under Section 603(b) of the 2018 First Step Act, which amends certain

 aspects of the “compassionate release” provisions of 18 U.S.C. § 3582. In addition to

 renewing the arguments he made to the warden of FCI Danbury, Defendant, for the

 first time, claims that he should be released due to COVID-19 and its likely adverse

 impact on him given pre-existing medical conditions. Compare ECF No. 321, at 9-

 10 (Defendant asserts he suffers from health issues that place him at higher risk if

 he contracts COVID-19) with ECF No. 315-1 (Defendant makes no medical claims).

 For the reasons discussed below, the Court lacks jurisdiction to consider

 Defendant’s COVID-19 claim and should deny his remaining claims on the merits.




                                           3
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 4 of 24 PageID #: 136




                                         ARGUMENT

        A. Legal Framework

        Under 18 U.S.C. § 3582(c)(1), this Court may, in certain circumstances, grant a

 defendant’s motion to reduce his or her term of imprisonment. Before filing that

 motion, however, the defendant must first request that BOP file such a motion on his or

 her behalf. Id. § 3582(c)(1)(A). A court may grant the defendant’s own motion for a

 reduction in his or her sentence only if the motion was filed “after the defendant …

 fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

 bring a motion on the defendant’s behalf,” or after 30 days have passed “from the

 receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

 Id.

        If this exhaustion requirement is met, a court may reduce the defendant’s term of

 imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the

 court finds, as relevant here, both that (i) “extraordinary and compelling reasons

 warrant such a reduction” and (ii) “such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). As the

 movant, the defendant bears the burden of establishing that he or she is eligible for a

 sentence reduction. See, e.g., United States v. Jaca-Nazario, 521 F.3d 50, 57 (1st Cir. 2008);

 United States v. Ventura-Cruel, 133 F. Supp. 2d 138, 142 (D.P.R. 2001); see also United States

 v. Miamen, Cr. No. 18-130-1 WES, 18-137-3 WES, 18-142 WES, 2020 WL 1904490, at *2

 (D.R.I. Apr. 17, 2020).




                                                4
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 5 of 24 PageID #: 137




         A reduction in sentence will be consistent with USSG § 1B1.13, the “applicable

 policy statement” referenced in § 3582(c)(1)(A)(i), if, after considering the § 3553(a)

 factors, the Court finds that (i) “extraordinary and compelling reasons warrant the

 reduction;” (ii) “the defendant is not a danger to the safety of any other person or to the

 community;” and that (iii) the reduction is otherwise consistent with the policy

 statement. USSG § 1B1.13 (citing 18 U.S.C. § 3142(g)).1

         B.       This Court lacks jurisdiction to modify Defendant’s sentence based on
                  his new COVID-19 claim because Defendant has failed to exhaust his
                  administrative remedies with respect to that claim.

         Under 18 U.S.C. § 3582(c)(1), as amended by Section 603(b) of the First Step Act,

 the Court may not entertain a defendant’s request for compassionate release until after

 either (1) the warden of the BOP facility has denied the defendant’s request for

 compassionate release from his facility and the defendant has fully exhausted his




 1 Although the First Step Act afforded inmates a procedural right to seek judicial review of a request for

 compassionate release, it did not expand the substantive criteria that govern that review. It necessarily
 follows that the district court is not authorized to look beyond the factors set forth in Application Notes
 1(A)-(C) and corresponding BOP regulations when evaluating whether compassionate release is
 warranted. In other words, such policy statements are binding on the Court, and not merely advisory.
 See Dillon v. United States, 560 U.S. 817, 827 (2010); United States v. Hogan, 722 F.3d 55, 60-61 (1st Cir. 2015).
    It is true that the applicable USSC policy statement refers only to motions filed by the BOP Director,
 rather than by the defendant. That is because the statement was last amended on November 1, 2018, and,
 until the enactment of the First Step Act on December 21, 2018, defendants themselves were not entitled
 to file motions under 18 U.S.C. § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat.
 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012). In light of the statutory command that any sentence reduction be
 “consistent with applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii),
 and the lack of any plausible reason to treat motions filed by defendants differently from motions filed by
 BOP, USSG § 1B1.13 applies to motions filed by defendants as well. See, e.g., United States v. Willingham,
 2019 WL 6733028, at *1-2 (S.D. Ga. Dec. 10, 2019); United States v. Lynn, No. CR 89-0072-WS, 2019 WL
 3805349, at *2-4 (S.D. Ala. Aug. 13, 2019).
   And while some courts do not consider USSG § 1B1.13 to be binding, they have still concluded that it
 provides the Court with relevant guidance. See, e.g., United States v. Ebbers, --- F. Supp. 3d ---, 2020 WL
 91399, at *4-5 (S.D.N.Y. Jan. 8, 2020); United States v. Rivernider, No. 3:10-CR-222(RNC), 2019 WL 3816671,
 at *2 (D. Conn. Aug. 14, 2019). Nothing justifies this Court departing as far afield from the criteria in the
 USSC’s policy statement as defendant urges the Court to do in this case.

                                                         5
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 6 of 24 PageID #: 138




 administrative remedies, or (2) thirty days has elapsed from the warden’s receipt of the

 defendant’s request, whichever is earlier.

        In the case at bar, the Court should consider Defendant Vigneau’s claims in

 bifurcated fashion because, although some of them are properly presented, the

 remainder are not. The merits of the claims for which Defendant has properly

 exhausted his remedies are discussed infra at pp. 13-16. As for the COVID-19 claim,

 Defendant’s failure to lodge that claim with FCI Danbury’s warden in the first instance

 is fatal to his current motion for compassionate relief. See, e.g., United States v. Raia, 954

 F.3d 594, 597 (3rd Cir. 2020) (per curiam) (recognizing the serious concerns presented by

 COVID-19, but holding that in light of BOP’s statutory role and its “extensive and

 professional efforts to curtail the virus’s spread… strict compliance with Section

 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”);

 United States v. Johnson, No. 14-0441, 2020 WL 1663360, at *1 (D. Md. Apr. 3, 2020)

 (holding that the court lacked jurisdiction to resolve defendant’s petition to reduce

 sentence until he exhausted his administrative remedies or waited 30 days for BOP’s

 response under Section 3582(c)(1)(A)(i)). Consistent with the First Step Act, the BOP

 must be given the opportunity to evaluate Defendant’s circumstances.

        The requirements for filing a sentence reduction motion—including the

 condition that a defendant exhaust administrative remedies or wait thirty days before

 moving in court for compassionate release—are properly viewed as jurisdictional. See,

 e.g., United States v. Lugo, 2:19-cr-00056-JAW, 2020 WL 1821010, at *3 (D. Me. Apr. 10,

 2020) (collecting circuit cases, the majority of which hold the matter is jurisdictional);

                                                6
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 7 of 24 PageID #: 139




 United States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 1876300, at *2-4 & nn.2-3

 (S.D.N.Y. Apr. 14, 2020) (thoroughly reviewing arguments on both sides and collecting

 relevant cases). Accord, e.g., United States v. Reyes-Santiago, 804 F.3d 453, 458 (1st Cir.

 2015) (discussing distinction between time bars imposed by Congress and by judiciary).

        But even if the exhaustion requirement of Section 3582(c)(1)(A) is not

 jurisdictional, it is at least a mandatory claim-processing rule that must be enforced if a

 party “properly raise[s]” it. Eberhart v. United States, 546 U.S. 12, 19 (2005) (per curiam)

 (holding that Fed. R. Crim. P. 33, which permits a defendant to move for a new trial

 within 14 days of the verdict, is a non-jurisdictional but mandatory claim-processing

 rule); see also Reyes-Santiago, 804 F.3d at 458 (Fed. R. App. P. 4(a) is mandatory claim-

 processing rule for which time limit is mandatory if raised by government).

        The government raises the exhaustion rule here, and it must therefore be

 enforced. Nothing in the language of the statute allows the Court to overlook the

 mandatory nature of the exhaustion requirement even in light of the current pandemic.

 See, e.g., Lugo, 2020 WL 1081010, at *3 (“The Government timely raised and objected to

 [the defendant’s] failure to exhaust. . . . The Court must therefore dismiss [the

 defendant’s] motion for failure to comply with the exhaustion provision. . . . [S]ection

 3582(c)’s exhaustion requirement ‘presents a glaring roadblock foreclosing

 compassionate release at this point.’”) (quoting Raia, 954 F.3d at 597); Miamen, 2020 WL

 1904490, at *3 (“The statutory exhaustion provision in § 3582(c) is plainly mandatory




                                                7
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 8 of 24 PageID #: 140




 here,” where the government asserts the exhaustion bar).2

         In Defendant’s case, the exhaustion proscription set forth in Section 3582(c)(1)(A)

 “is clear as day.” Ogarro, 2020 WL 1876300, at *3. The statute unambiguously permits a

 motion to the Court only “after the defendant has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

 behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). The requirement

 of a 30-day period to afford BOP the initial review of Defendant’s claim that COVID-19

 in conjunction with his medical issues justifies compassionate release cannot be

 excused.

         Defendant incorrectly believes that the administrative request FCI Danbury’s

 warden denied in November of 2019, one predicated solely on “changes in state law

 and the evolving political climate supporting the federal decriminalization of

 marijuana,” ECF No. 318-1, at 1, somehow satisfies the exhaustion requirement for a

 new claim based on COVID-19. But the “administrative exhaustion of an initial request

 for compassionate release” does not “discharge that requirement for subsequent

 requests based on different evidence and argument.” United States v. Jenkins, No. 4:15-



 2 There is no “futility” exception to § 3582(c)(1)(A). Courts have no authority to invent an exception to a
 statutory exhaustion requirement. See Miamen, 2020 WL 1904490, at *3 (“The cases finding implied
 exceptions to the § 3582(c) exhaustion requirement largely rely on a Second Circuit case addressing a
 judge-made (rather than a statutorily-imposed) exhaustion requirement. . . . But in contrast to the
 statutory exhaustion provision before the Court here, ‘courts have more latitude in dealing with
 exhaustion questions when Congress has remained silent[.]’”) (citations omitted); see also United States v.
 Holden, No. 3:13-cr-00444-BR, 2020 WL 1673440, at * 5-10 (D. Or. Apr. 6, 2020) (discussing mandatory
 nature of statutory requirement).


                                                      8
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 9 of 24 PageID #: 141




 CR-3079, 2020 WL 1872568, at *1 (D. Neb. Apr. 14, 2020). This Court therefore cannot

 consider a motion for compassionate release “based on evidence or arguments that

 weren’t presented to the Bureau of Prisons first.” Id. See also, e.g., United States v.

 Valenta, No. CR 15-161, 2020 WL 1689786, at *1 (W.D. Pa. Apr. 7, 2020) (refusing to treat

 defendant’s claim for compassionate release based on various medical conditions made

 on January 7, 2020, as exhausting his administrative remedies for a new claim

 predicated on COVID-19); United States v. Mogavero, Case No.: 2:15-cr-00074-JAD-NJK,

 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020) (to the same effect); United States v. Heath,

 No: 2:17-CR-0133-TOR, 2020 WL 2114364, at *1-2 (E.D. Wash. May 4, 2020) (same). But

 cf., e.g., United States v. Martinho, Cr. No. 19-016 WES, ECF. No. 42, at 4-5 (D.R.I. Apr. 24,

 2020) (court concluded that petitioner’s prior request for compassionate release satisfied

 the exhaustion requirement and that the court could also consider “the supplemental

 information provided by both parties regarding Petitioner’s current condition in light of

 the COVID-19 pandemic”).

        C.     Sound policy reasons buttress the conclusion that BOP should have the
               opportunity to review the Defendant’s circumstances before the Court
               intervenes.

        By enacting the First Step Act, Congress intended to expand the availability of

 compassionate release. But at the same time, Congress expressly imposed on inmates

 the requirement of initial resort to administrative remedies because BOP extensively

 assesses such requests. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,

 Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18

 U.S.C. §§ 3582(c)(1)(A) and 4205(g) (available at

                                               9
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 10 of 24 PageID #: 142




  https://www.bop.gov/policy/progstat/5050_050_EN.pdf). As the Procedures reflect,

  BOP conducts a diligent and thorough review, one which applies its considerable

  expertise concerning both the inmate and the conditions of confinement.

         BOP began planning for potential coronavirus transmissions in January 2020. At

  that time, the agency established a working group to develop policies in consultation

  with subject matter experts at the Centers for Disease Control and Prevention (“CDC”).

  On March 31, 2020, BOP announced that it was implementing Phase Five of its COVID-

  19 Action Plan (“Action Plan”) in order to minimize the risk of COVID-19 transmission

  into and inside its facilities.3 The Action Plan includes many preventive and mitigating

  measures; for example, all incoming inmates are screened, and staff regularly submit to

  enhanced screening; contractor visits are limited to essential services and contractors

  are undergoing advanced health screening, while nearly all attorney, social, and

  volunteer visits have been suspended; and individual BOP institutions are taking

  additional steps to modify operations in order to maximize social distancing, including

  securing inmates in their assigned quarters, and staggering meal and recreation times to

  the extent possible.

         Further, inmate movements between facilities have been extremely limited: all

  inmates authorized for movements from all facilities must have been in BOP custody



  3 A summary of Phase Five of the BOP’s action plan as well as a description of Phases One through Four

  can be found here: https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
  visited May 25, 2020). Phase Five was later extended through Phases Six and Seven, the last in effect
  through June 30, 2020. https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last
  visited May 23, 2020). Additional information about BOP’s response, as well as the number of confirmed
  COVID-19 cases at each facility, can be found here: https://www.bop.gov/coronavirus/index.jsp (last
  visited May 23, 2020).

                                                   10
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 11 of 24 PageID #: 143




  for greater than 14 days and undergo an exit screening for COVID-19 symptoms.

  COVID-19 guidance is being shared with private prisons and RRCs for dissemination to

  staff and inmates. https://www.bop.gov/coronavirus/covid19_status.jsp (last visited

  May 23, 2020). Additionally, BOP “recently began expanding COVID-19 testing of

  inmates utilizing the Abbott ID NOW instrument for Rapid RNA testing at select

  facilities experiencing widespread transmission” of the virus.

  https://www.bop.gov/resources/news/20200424_expanded_testing.jsp (last visited

  May 23, 2020).

          In short, serious and substantial measures designed to sharply mitigate the risks

  of COVID-19 transmission at BOP facilities, including FCI Danbury, have been

  implemented. Nevertheless, despite BOP’s best efforts, unfortunately some inmates

  have become ill, and other inmates may become ill in the weeks ahead. As of May 23,

  2020, FCI Danbury reported 12 active cases of COVID-19 among the inmates and 3

  active cases among its staff. There has also been one inmate death. Seventy-two (72)

  inmates and 58 staff members have recovered from the disease. See BOP’s website at

  https://www.bop.gov/coronavirus (listing COVID-19 cases at each BOP facility) (last

  visited on May 25, 2020). The facility houses roughly 1,025 inmates.4

          There are obviously many challenging factors to consider during this




  4
    Conditions at FCI Danbury are currently the subject of a federal class action lawsuit pending in the
  District of Connecticut. The government has disputed the plaintiffs’ allegations. The court has entered a
  temporary restraining order “aimed at accelerating the process for evaluating inmates for home
  confinement and compassionate release, and focusing that process on achieving a ‘reasonable’ balance
  between the risks to inmate safety and the risks to public safety.” Martinez-Brooks v. Easter, No. 3:20-cv-
  569-MPS, ECF No. 30, at 68 (D. Conn. May 12, 2020).

                                                      11
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 12 of 24 PageID #: 144




  unprecedented pandemic, and BOP should have the opportunity to assess those factors

  during the statutorily required review period. For example, notwithstanding the

  current pandemic crisis, BOP must carry out its charge to incarcerate sentenced

  criminals to protect the public. It must consider the effect of a mass release on the

  safety and health of both the inmate population and the citizenry. It must marshal its

  resources to care for inmates in the most efficient and beneficial manner possible. It

  must assess release plans, which are essential to ensure that a defendant has a safe place

  to live and access to health care in these difficult times. And it must consider a myriad

  of other factors, including the availability of transportation for inmates (at a time that

  interstate transportation services often used by released inmates, such as Greyhound

  Bus Lines, are providing reduced, if any, service), and of supervision of inmates once

  released (at a time that the Probation Office has necessarily cut back on home visits and

  supervision).

         For all of these reasons, BOP is well positioned to determine the proper

  treatment of the inmate population as a whole as well as Defendant’s treatment at FCI

  Danbury. Even if this Court could overlook the mandatory exhaustion requirement

  (which the government suggests it cannot), it would be imprudent to prevent BOP from

  engaging in a review of Defendant’s COVID-19 claim. This Court should therefore

  deny Defendant’s motion for compassionate release based on COVID-19 without

  prejudice to refiling once he has exhausted his administrative remedies on that score.




                                               12
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 13 of 24 PageID #: 145




          D.    Defendant’s claims about the changing mores regarding marijuana
                prosecution do not demonstrate the “extraordinary and compelling
                reasons” warranting a sentence reduction under Section 3582(c)(1)(A)(i).

          Under Application Note 1 to USSG § 1B1.13, an inmate who is not a danger to

  the community may qualify for compassionate release in four defined circumstances.

  None of those four circumstances justifies awarding Defendant the relief he seeks in this

  case.

          First, an inmate may try to show that he has a grave medical condition (such as a

  terminal illness) that qualifies him for release. USSG § 1B1.13 app. note 1(A).

  Defendant never made any claim about his health until he filed his supplemental

  memorandum – and his medical condition (high blood pressure) is not one that is

  terminal. See ECF No. 321, at 9-10 & n.4. Assuming the Court considers that claim on

  the merits despite Defendant’s failure to exhaust his administrative remedies, it is

  discussed infra at pp. 16-20.

          The second reason the USSC gives for granting compassionate release applies to

  an inmate who is age 65 or over and who has served a particular amount of his prison

  term. Such an inmate may try to show that he suffers from serious mental or physical

  deterioration. USSG § 1B1.13 app. note 1(B). See, e.g., United States v. Estrella, No. 2:15-

  cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (despite his age, inmate’s

  constellation of medical conditions insufficient to justify release under the “physical

  deterioration” test). Defendant is only 55 years old, and his assertion that he suffers

  from high blood pressure, in any event, has not resulted in “serious mental or physical

  deterioration.” See infra pp. 16-20.

                                               13
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 14 of 24 PageID #: 146




         Third, an inmate may try to show exceptional “family circumstances,” but these

  are limited to two discrete situations: (1) “[t]he death or incapacitation of the caregiver

  of the defendant’s minor child or minor children; or (2) “[t]he incapacitation of the

  defendant’s spouse or registered partner when the defendant would be the only

  available caregiver for the spouse or registered partner.” USSG § 1B1.13 app. note 1(C).

  Defendant does not allege any such circumstances here. Based on the affidavit

  accompanying his original motion, it appears that he does not have a minor child, a

  spouse, or a registered partner. See ECF No. 315-1, ¶ 3. Though he notes that many of

  his family members have died (grandparents, parents, a brother, aunts, uncles, and

  cousins), see id., personal loss of this sort is not a recognized ground for relief. See, e.g.,

  United States v. Greenhut, Case No. 2:18-CR-00048-CAS, 2019 WL 6218952, at *3 (C.D.

  Cal. Nov. 21, 2019) (“only ‘the death or incapacitation of the caregiver of the

  defendant’s minor child’ may constitute an extraordinary or compelling basis to grant a

  motion for release”); United States v. Burbidge, No. 1:15-CR-172, 2019 WL 4863481, at *4

  (D.N.D. Oct. 2, 2019) (an expected “consequence of incarceration is that the

  parent/child relationship suffers”; this is therefore neither an “extraordinary [n]or

  compelling” basis for release). The government further observes that Defendant’s

  supplemental memorandum has omitted issues with family members as a separate basis

  for release. See ECF No. 321, at 7-9.

         Fourth, an inmate may qualify for release if the BOP Director determines that

  there is some other “extraordinary and compelling reason” warranting release. USSG

  § 1B1.13 app. note 1(D). The relevant regulation, which guides this determination, is set

                                                 14
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 15 of 24 PageID #: 147




  forth in BOP Program Statement 5050.50, available at

  https://www.bop.gov/policy/progstat/5050_050_EN.pdf. This program statement

  was amended effective January 17, 2019, following passage of the First Step Act. It

  replaces the previous program statement, 5050.49, CN-1. Nothing in these provisions or

  in any other pertinent legal source suggests that Defendant’s allegations concerning

  society’s view of marijuana prosecutions would supply a basis for a favorable BOP

  determination, and the BOP’s denial of Defendant’s request bears out this conclusion.

  See ECF No. 318-1 (“Based on the information you provided you do not meet the criteria

  outlined in Program Statement 5050.50 under Requests Based on Non-Medical

  Circumstances.”)

        In his supplemental memorandum, Defendant continues to focus on what he

  characterizes as a changing legal landscape with respect to marijuana possession, the

  perceived harshness of his original sentence, and the sheer length of the time he has

  served. See ECF No. 321, at 7-9. His assertions in this regard do not provide a lawful

  basis for compassionate release.

        In the first place, as the government has already argued, the Sentencing

  Commission’s policy statement dictates the scope of this Court’s discretion in granting

  compassionate release. This Court’s possible disagreement with the policy justifications

  underlying the criminalization of drug trafficking as applied to this Defendant are not

  among the reasons the Sentencing Commission has endorsed as a basis for

  compassionate release. Even assuming the Sentencing Commission’s policy statement

  is advisory rather than binding (a conclusion with which the government disagrees),

                                             15
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 16 of 24 PageID #: 148




  nothing in that statement buttresses Defendant’s claim that society’s view, more than

  two decades after the fact, of a crime or of the sentence imposed justifies granting

  Defendant’s compassionate release motion. See United States v. Nasirun, Case No. 8:99-

  CR-367-T-27TBM, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11, 2020) (“[W]hile the First

  Step Act authorizes a court to reduce a term of imprisonment under § 3582(c)(1)(A) on

  motion of a defendant based on ‘extraordinary and compelling reasons,’ any reduction

  must be consistent with the policy statements of the Sentencing Commission.”).5 At

  bottom, what Defendant seeks is available as a matter of executive clemency, not

  through a motion for compassionate relief. See United States v. Buenrostro, 895 F.3d 1160,

  1166 (9th Cir. 2018) (discussing executive’s power to grant pardons and commute

  sentences).

          E.      Even assuming it is properly presented, Defendant’s claim that COVID-
                  19 supports his release should be rejected on the merits.

          Even assuming Defendant has exhausted the COVID-19 basis for his

  compassionate release claim, the Court should reject it on the merits because Defendant

  fails to set forth the extraordinary and compelling reasons required by the statute. As

  the government has described, according to the Sentencing Commission’s policy

  statement and its corresponding commentary on [Section] 3582(c)(1)(A), the



  5 In any event, Defendant’s assertion that the government no longer has an interest in or desire to file
  marijuana prosecutions, see ECF No. 321, at 7-9 & n.3, is simply wrong as a factual matter. See, e.g., United
  States v. Gordon, 954 F.3d 315 (1st Cir. 2020) (conviction for conspiracy to distribute and possess with
  intent to distribute marijuana); United States v. Lobo, Cr. No. 16-100 WES, 2018 WL 611394 (D.R.I. Jan. 29,
  2018) (charges included possession with intent to distribute marijuana); Collymore v. United States, 151 F.
  Supp. 3d 235 (D.RI. 2015) (defendant pled guilty to one count of manufacturing marijuana); Ives v. United
  States, C.A. No. 06-547T, 2009 WL 559936 (D.R.I. Mar. 3, 2009) (defendant pled guilty to three charges of
  possession of marijuana with intent to distribute).

                                                       16
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 17 of 24 PageID #: 149




  “extraordinary and compelling reasons” that justify reduction in sentence include

  “where the defendant is ‘suffering from a serious physical or medical condition . . . that

  substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he is not expected to recover.’”

  United States v. Butler, No. 19-cr-834-10 (PAE), 2020 WL 1689778, at *1 (S.D.N.Y. Apr. 7,

  2020) (quoting USSG § 1B1.13(1)(A) & cmt. n.1(a)). Furthermore, the defendant must

  not be a danger to the community and the reduction in sentence must be consistent with

  the Commission’s policy statement. Id. Defendant in this case fails to satisfy these

  criteria.

          1. Covid-19, by itself, is not a reason to release Defendant.

          The mere existence of the COVID-19 pandemic, which poses a general threat to

  every non-immune person in the country, does not alone provide a basis for a sentence

  reduction. As the Third Circuit has held, “the mere existence of COVID-19 in society

  and the possibility that it may spread to a particular prison alone cannot independently

  justify compassionate release.” Raia, 954 F.3d at 597; see also United States v. Eberhart,

  Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[A]

  reduction of sentence due solely to concerns about the spread of COVID-19 is not

  consistent with the applicable policy statement of the Sentencing Commission as

  required by § 3582(c)(1)(A).”).6 Section 3582(c)(1)(A) contemplates sentence reductions


  6 See also, e.g., United States v. Coles, Case No. 18-cr-20254, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020)

  (denied for 28-year-old inmate at institution with outbreak); United States v. Haney, No. 19-cr-541 (JSR),
  2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no other conditions); United States
  v. Pinto-Thomaz, No. 18-cr-579 (JSR), 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020) (two insider trading
  defendants with less than a year to serve have no risk factors).

                                                      17
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 18 of 24 PageID #: 150




  for specific individuals, not the widespread prophylactic release of inmates and the

  modification of lawfully imposed sentences in order to deal with a world-wide viral

  pandemic.

          This does not mean, however, that COVID-19 is irrelevant to a court’s analysis of

  a motion under § 3582(c)(1)(A). If an inmate has a chronic medical condition that has

  been identified by the CDC as elevating that inmate’s risk of becoming seriously ill from

  COVID-19,7 that medical condition may satisfy the standard of “extraordinary and

  compelling reasons” depending on the evidence presented. Similarly, a defendant’s

  age-related decline in health may make him more susceptible to severe illness if he

  contracts COVID-19 even where his age-related health issues would not otherwise have

  qualified him for release. See USSG § 1B1.13, cmt. n.1(A)(ii)(III).8

          As part of its analysis of the totality of circumstances, however, courts should

  consider whether the inmate is more likely to contract COVID-19 if he or she is released




  7See Centers for Disease Control, At Risk for Severe Illness, available at
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
  modified May 14, 2020).

  8 The USSC policy statement includes an application note that specifies the types of medical conditions
  that qualify as “extraordinary and compelling reasons.” First, that standard is met if the defendant is
  “suffering from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis
  (ALS), end-stage organ disease, [or] advanced dementia.” USSG § 1B1.13, cmt. n.1(A)(i). Second, the
  standard is met if the defendant is (I) suffering from a serious physical or medical condition, (II) suffering
  from a serious functional or cognitive impairment, or (III) experiencing deteriorating physical or mental
  health because of the aging process, that substantially diminishes the ability of the defendant to provide
  self-care within the environment of a correctional facility and from which he or she is not expected to
  recover. Id. cmt. n.1(A)(ii).
    The application note also sets out other conditions and characteristics that qualify as “extraordinary and
  compelling reasons” related to the defendant’s age and family circumstances. Id. cmt. n.1(B)-(C). Finally,
  the note recognizes the possibility that BOP could identify other grounds that amount to “extraordinary
  and compelling reasons.” Id. cmt. n.1(D).

                                                       18
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 19 of 24 PageID #: 151




  than if he or she remains incarcerated. That will typically depend on the inmate’s

  proposed release plan and whether a known outbreak has occurred at his institution.

                2.     Defendant does not suffer from a serious physical or medical
                       condition that places him at great risk should he become infected
                       by COVID-19.

         Defendant claims to suffer from high blood pressure, but admits that he receives

  treatment for that condition. See ECF No. 321, at 9 n.4. Defendant’s most recent

  medical records do confirm a history of hypertension that has been well treated

  throughout his incarceration. See generally Exhibit A (2020 BEMR) (noting Defendant’s

  history of medical treatment for hypertension and reporting as recently as February 25,

  2020, that Defendant has “[n]o acute cardiopulmonary disease. Lungs are clear. Heart

  size normal.”). High blood pressure alone is not a condition that CDC considers

  advised at “higher risk for severe illness from COVID-19.” See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

  higher-risk.html (last visited May 23, 2020) (listing, inter alia, people with chronic lung

  disease, diabetes, or with serious heart conditions including pulmonary hypertension, as

  being particularly at risk of severe illness). Accordingly, Defendant does not suffer

  from a serious medical condition placing him at greater risk of severe illness from

  contracting COVID-19.

         Defendant claims that, by virtue of the “close quarters” conditions at FCI

  Danbury, including common eating and recreational areas, telephones, and baths, he is

  “safer at home” than inside prison. ECF No. 321 at p. 10. FCI Danbury, however, has

  recently informed the government that if released, Defendant would be homeless. See

                                               19
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 20 of 24 PageID #: 152




  Exhibit B (Inmate Load Data). The CDC has explicitly warned that people who are

  homeless are at risk of COVID-19 and are “a particularly vulnerable group.”

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/homelessness.html (last visited May 23, 2020). Defendant’s individual

  circumstances, therefore, do not warrant a sentencing reduction because they would not

  place Defendant in a higher risk category for falling severely ill due to contracting the

  COVID-19 disease.

                3.     The Section 3553(a) factors do not favor early release for
                       Defendant.

         This Court should deny a sentence reduction unless it determines that the

  defendant “is not a danger to the safety of any other person or to the community.”

  USSG § 1B1.13(2). As part of its analysis, the Court should apply the Section 3553(a)

  factors to the facts at hand. See Miamen, 2020 WL 1904490, at *1-2; United States v.

  Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

         As recently as February 27, 2020, BOP determined Defendant to be a “medium

  recidivism level.” See Exhibit C (inmate profile). It is the government’s understanding

  that BOP is therefore not considering Defendant for home confinement. As the Section

  3553(a) factors likewise support the conclusion that Defendant continues to be a danger

  to the community, the government does not view Defendant to be a proper candidate

  for early release.

         The nature and circumstances of the numerous offenses in this case establish that

  Defendant committed serious drug-trafficking and money-laundering crimes that


                                                  20
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 21 of 24 PageID #: 153




  endangered the community and warranted his sentence of 365 months’ imprisonment.

  After a lengthy trial in which the Government presented over 20 witnesses, Defendant

  was ultimately convicted of engaging in a Continuing Criminal Enterprise (“CCE”), in

  addition to conspiring to distribute marijuana, possessing marijuana with the intent to

  distribute, attempting to possess with intent to distribute, and conspiring to commit

  money laundering. Vigneau, 337 F.3d at 65-67. Based on his role in the money-

  laundering conspiracy, Defendant was deemed responsible for laundering

  approximately $122,360 in connection with the drug-trafficking enterprise, which

  involved the transportation of approximately 700 pounds of marijuana.9 See Exhibit D

  (updated PSR dated Jan. 10, 2002) at 3, 5-6.

          Large-scale drug-trafficking operations undoubtedly endanger the health and

  safety of the community. See, e.g., United States v. Mulkern, 854 F.3d 87, 96 (1st Cir. 2017)

  (“Drug distribution poses “a greater threat to society” than mere drug use—“though

  both constitute great dangers . . . .”) (citation omitted); United States v. Ingram, 415 F.

  Supp. 3d 1072, 1077-78 (N.D. Fla. 2019) (cataloguing cases discussing the non-physical

  danger that drug trafficking poses to a community). That the Court repeatedly

  sentenced Defendant to 365 months’ imprisonment even after several remands from the

  Court of Appeals suggests the conviction with which the Court deemed that sentence

  appropriate. See ECF Nos. 186, 244, 308.

          Defendant’s criminal history and characteristics also reveal his disrespect for


  9On appeal, the First Circuit vacated Defendant’s 21 individual money laundering convictions after
  concluding that they were predicated on inadmissible hearsay. Vigneau, 187 F.3d at 74-78, 82.


                                                    21
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 22 of 24 PageID #: 154




  authority and penchant for violence and controlled substances. In his twenties,10

  Defendant began to rack up drug and violent criminal charges in earnest, ranging from

  assault at ages 24 and 26 to possession of a controlled substance and threatening to kill a

  woman and her brothers at age 25. Exhibit D (PSR), at 12–13. Multiple additional

  charges for assault against Defendant were dismissed after victims failed to appear or

  wished to no longer cooperate with the prosecution. Id. at 14–15.

         Requiring the Defendant to serve his full term of imprisonment not only

  acknowledges the seriousness of his various offenses but also promotes respect for the

  law and deters the public from committing similar crimes. In response to Defendant’s

  previous objection to the adequacy of his criminal history category, the supervising U.S.

  Probation officer explicitly recommended against a downward departure given “the

  defendant’s propensity to be involved in criminal activity on a continuing basis.

  Additionally, disciplinary reports forwarded from the Donald W. Wyatt Detention

  Center . . . do[] not demonstrate . . . that Mr. Vigneau has conducted himself in a fashion

  warranting any type of downward departure from the prescribed guideline range.” See

  Exhibit E (Addendum to Presentence Report, dated May 6, 1998) at 2–3.

         Defendant’s disciplinary record at FCI Danbury is consistent with the sentiments

  the probation officer expressed at the time of sentencing. His incarcerative record is rife

  with sanctions for fighting in 2015 and 2004, boxing/using martial arts in 2003,


  10Defendant’s criminal history appears to have begun, however, when he was just 13 years old. After
  numerous incidents of breaking and entering people’s homes (stealing money and at one point, a
  motorcycle), the Defendant appears to have been placed at the Trailside Country School in Vermont at
  the age of 14. PSR, at 9–11. He began committing violent and controlled substance offenses in his
  twenties.

                                                    22
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 23 of 24 PageID #: 155




  committing opiate-related violations—testing positive for Buprenorphene and

  possessing Suboxone—in 2015, and exchanging money for contraband in 2012 and 2005.

  See Exhibit F (Inmate Discipline Data), at 1–4. Such a disciplinary record does not

  inspire hope that this Defendant would lead a non-violent, drug-free life if released

  early.

                                       CONCLUSION

           For the foregoing reasons, Defendant’s motion for compassionate release should

  be denied.

                                                   UNITED STATES OF AMERICA

                                                   AARON L. WEISMAN
                                                   UNITED STATES ATTORNEY

                                                   /s/Lauren S. Zurier
                                                   LAUREN S. ZURIER
                                                   Assistant United States Attorney

                                                   /s/Christine D. Lowell
                                                   CHRISTINE D. LOWELL
                                                   Assistant United States Attorney

           s                                       United States Attorney’s Office
                                                   50 Kennedy Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   (401) 709-5000 (phone)
                                                   (401) 709-5001 (fax)
                                                   Lauren.Zurier@usdoj.gov




                                              23
Case 1:97-cr-00033-JJM-LDA Document 325 Filed 05/26/20 Page 24 of 24 PageID #: 156




                                  CERTIFICATION OF SERVICE

         On May 26, 2020, I caused this filing to be filed electronically and it is available
  for viewing and downloading from the ECF system, and thereby made the filing
  available to Defendant’s counsel, Assistant Federal Public Defender Kevin Fitzgerald.

                                                    /s/ Lauren S. Zurier
                                                    LAUREN S. ZURIER
                                                    Assistant U.S. Attorney




                                               24
